IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                             RENDERED: SEPTEMBER 22, 2022
                                                     NOT TO BE PUBLISHED


                     Supreme Court of Kentucky
                                    2020-SC-0150-MR

GREGORY DEAN ROE                                                     APPELLANT



V.                  ON APPEAL FROM FAYETTE CIRCUIT COURT
                     HONORABLE THOMAS L. TRAVIS, JUDGE
                               NO. 18-CR-01472



COMMONWEALTH OF KENTUCKY                                              APPELLEE


                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING


      In a case involving two separate incidents and victims, Gregory Dean Roe

was convicted at a jury trial in Fayette Circuit Court of two counts each of

rape, sodomy, kidnapping, assault, and terroristic threatening, and a single

count of tampering with physical evidence. He was sentenced to a total of forty

years’ imprisonment and appeals from the trial court’s judgment to this Court

as a matter of right.1 After a careful review, we affirm.

      N. B. testified she had known Roe for twenty years. He was a friend of

her boyfriend, Mark Chaffins, and she had previously taken drugs with Roe.

On the evening of June 3, 2018, she was walking to a nearby Thornton’s




      1   Ky. Const. § 100(2)(b).
convenience store located on 7th Street with her cousin, who was a prostitute.

A pickup truck pulled up beside them. Roe was seated in the passenger seat.

He asked about her boyfriend, whom she said was in jail, then asked if she

wanted to get high. She declined but he responded by grabbing her arm and

pulling her into the truck. He seemed to be holding a pocketknife. The truck

drove away, eventually turning into an alley where she and Roe exited. They

were arguing but she did not scream for help. After the driver of the truck

drove off, they walked up a hill to a parking lot behind a nearby business,

Powers Transmission on Winchester Road, where Roe had indicated his

girlfriend’s inoperable car was parked.

      N.B. testified Roe’s demeanor suddenly changed. He grabbed her arm

and pulled her into the back seat of a gray Nissan Maxima, telling her to “[t]ake

off your clothes.” He pulled down his pants and made her perform oral sex.

When he reached to take mace out of the glove compartment, his elbow hit the

left side of her eye causing her nose to bleed. He performed oral sex on her,

penetrated her vagina with his hands and penis, and touched her anus. Roe’s

actions continued for hours, all the while he continued to brandish his knife.

On a few occasions, Roe let N.B. step naked next to the vehicle’s back door to

urinate. When she tried to break free and call for help, he grabbed her hair

and pulled her back into the parked car. She feared being stabbed. Finally,

she broke free and ran to the sidewalk in front of the transmission shop. Roe

got her clothes and flip flops, ran to where she was standing, spit in her face,




                                          2
and threw the items at her, shouting, “Here bitch. Go tell your daddy. Go tell

Mark.” She put on her clothes and ran home.

      Upon arriving at her residence, N.B. told her father to call 911 because

she had been kidnapped and raped. Her father testified another female had

helped his daughter to their house. A short while later, at the University of

Kentucky Hospital, a sexual assault nurse examiner (SANE) used a sexual

assault kit to collect evidence.

      Roe’s version was markedly different. He testified he and N.B. had

engaged in consensual sex intermittently for sixteen years, including ten times

for money. On the night of June 3, 2018, he had purchased some cocaine. An

unnamed man with a truck then agreed to drive him to Powers Transmission

for $5. While the two men were en route to Powers Transmission, Roe

encountered N.B. and two other girls at a street corner. N.B. yelled for Roe to

stop and asked where he was going. He told her he was working security at

Powers Transmission. N.B. asked if she could join him and whether he had

anything. He advised he had some drugs and a little money but, as in the

past, expected a sexual favor in return. N.B. then got into the truck and

accompanied Roe to the transmission shop. After being dropped off, the two

walked up a hill to a Nissan automobile parked in the rear lot of the business.

They both climbed into the back seat of the car where they smoked crack

cocaine and she used heroin. N.B. then offered several favors for $80, but he

counteroffered with $30 plus some drugs. She agreed and the two engaged in

consensual, contractual oral sex. He denied any kind of vaginal or anal sex,

                                        3
nor touching her private areas. After thirty-five minutes, N.B. said she had

been there too long, her boyfriend was going to get mad, and she had to go.

She then ran off. Roe watched her until she got about two and a half blocks

from her house. Fifteen minutes later, Roe said N.B. came back with two black

men and demanded $75. When Roe refused, N.B. swung a metal object at him

but he was able to duck to avoid the blow. Roe struck N.B. with his palm and

produced pepper spray to defend himself. The two men intervened, telling him

not to spray them. They told N.B. to leave. As the three departed, N.B. told

Roe he was going to jail. He responded by threatening to call the police, which

he did. When the police arrived at the lot, Roe did not tell them about the oral

sex, because he did not want his fiancée to find out.

      S.K. alleged she was raped on September 7, 2018. She was a self-

professed drug addict who drank. Her now-deceased roommate, Robin Rose,

was an alcoholic. That evening, after using drugs and alcohol, the two women

decided to walk to a nearby Thornton’s convenience store. The business was

located about one mile from Powers Transmission. As they were walking, S.K.

testified a man pulled up on a moped and asked if the two women wanted to

smoke crack cocaine and get high. S.K. responded affirmatively. The man

identified himself as “Greg,” and S.K. subsequently picked him out of a police

photo line-up, identifying him as Roe. S.K. and her roommate invited Roe to

their residence, but he declined. Instead, he insisted the three proceed to a

location up the road.




                                        4
      Rose continued to walk toward Thornton’s, but S.K. got on the back of

the moped, seated behind Roe. She quickly became scared and wanted to get

off after he ran some traffic signs or lights, but the two ultimately arrived at an

alley located behind Powers Transmission. Roe drove the moped up a hill,

stopping near some vehicles parked in the rear lot. Roe told her he had left his

wallet in one of the cars. He then got into a sports utility vehicle, grabbed what

looked like a crack pipe, lit it, and they both smoked its contents. When she

joined him, she immediately realized the substance in the pipe was not crack.

S.K. was seated beside Roe in the back seat of the vehicle with her feet still

touching the ground outside of the vehicle. When she tried to pull away and

stand up, Roe pulled her back into the car by her ponytail and began punching

her head, shouting, “You crack whores and prostitutes think you’re just going

to get free drink and drugs off of everybody. Well, it’s not going to be me

anymore, and I’m not putting up with it. You are going to pay for yours today,

whore.”

      Roe then told S.K. to get naked as he opened a knife and demanded oral

sex. He said, “If you bite me, I will cut you.” S.K. took her dentures out, and

Roe made her perform oral sex several times in addition to putting his fingers

inside her vagina and anus. Afterward, Roe opened a beer, poured some for

S.K., and started to relax a bit before laying the knife down. S.K. grabbed the

knife, jumped out of the back seat, and threw the knife under another vehicle.

Roe caught her, beat her, and said, “If you just get dressed right now, I’ll give

you $100, and you won’t have to say anything happened right now.” S.K.

                                         5
broke away and ran naked to a nearby Speedway convenience store. She had

noticeable bruising on her face and a man called 911. Even so, she refused

medical treatment and examination.

      Again, Roe’s version of the evening’s events differed significantly. He

testified he had purchased $50 of crack cocaine and a $5 scouring pad for use

in smoking crack. When he stopped his moped to pack his cigarettes, two

females ran over from a nearby Thornton’s convenience store asking for a

cigarette. S.K. asked, “You looking?” He replied, “Well if it looks something

like you, I might be.” S.K. then pulled up her long summer dress. She was not

wearing any underwear and offered, “You looking for something like this? For

$100, me and my girlfriend will both do you.” Roe replied he had only $50,

was not looking for sex, but might be interested in oral sex. S.K. got on the

back of his moped and the two left together, leaving Rose behind.

      Roe and S.K. proceeded on the moped to Powers Transmission, where he

took out his knife, cut the scouring pad, and tossed his knife under a vehicle.

Roe then climbed into the driver’s side back seat of a Nissan belonging to his

girlfriend. S.K. walked to the other side, sat down beside him, and they

smoked some crack. At some point, Roe pulled down his pants and handed

S.K. $40. S.K. took out her dentures and engaged in oral sex for approximately

forty seconds. At that point, she pulled out a needle from her breasts and

injected herself with what she said was crystal meth. She then took another

hit from the crack pipe before yelling, “Ahhhh, I’ve got bugs on me. I’ve got

bugs on me.” She thereupon jumped out of the parked vehicle, fell, ran down

                                        6
the hill, and turned right before he lost sight of her. He had no further contact

with her that night. He left five to ten minutes later, throwing away S.K.’s

dentures because he did not want his fiancé to find them in her car.

      Three months later, S.K. reported the rape, and police found the knife

under a vehicle still parked in the transmission shop’s back lot. Roe was

arrested on charges from both incidents.

      Prior to trial, the Commonwealth’s motion to introduce evidence of Roe’s

alleged attempted sexual attack on a third victim, A.N., was granted. At trial,

Officer Alex Holland testified he was dispatched to a Speedway on Winchester

Road on May 27, 2018, eight days before N.B.’s rape. A.N. reported she was

assaulted behind Powers Transmission but escaped to seek help at the

Speedway. After Officer Holland arrived, he asked to be taken to the location of

the assault. A.N. took him to a gray Nissan Maxima parked behind Powers

Transmission. It was the same vehicle N.B. described when she reported her

assault the next week. Roe was on the scene when Officer Holland and A.N.

arrived. In his own defense, Roe told Officer Holland that he had previously

confronted A.N. and two black males and that one of the men had stuck a gun

in Roe’s face. Officer Holland testified Roe told a similar story about two black

males the next week during the investigation of the incident with N.B.

      When Roe presented trial testimony inconsistent with his prior

statements, the Commonwealth called Ben Coolbear, the foreman of the grand

jury, for the purpose of impeaching Roe with his own grand jury testimony.

Coolbear indicated the grand jury had heard testimony from Roe about the

                                        7
incidents involving both N.B. and S.K. The Commonwealth then played an

audio recording of Roe’s grand jury testimony, which Coolbear testified was a

fair and accurate representation of his testimony. Coolbear stated that after

hearing other testimony, the grand jury indicted Roe relative to both incidents.

      After hearing all the evidence, the jury found Roe guilty of all charges. It

recommended a sentence of twenty years on each count of rape, kidnapping,

and sodomy, five years on tampering, and twelve months on the remaining

charges. The jury recommended the sentence on one count of rape run

consecutive to the other, with all the remaining sentences to run concurrently,

for a total of forty years’ imprisonment. The trial court imposed the

recommended sentence. This appeal followed.

      Roe alleges five errors in seeking reversal. First, he contends the trial

court erred by failing to enter a directed verdict on the kidnapping charges in

accordance with the kidnapping exemption statute.2 Second, he argues the

trial court erred in failing to enter a directed verdict on the rape and sodomy

charges. Third, he alleges the trial court erred in allowing the Commonwealth

to present KRE 404(b)3 evidence. Fourth, he contends the trial court erred in

allowing the grand jury foreman to testify. Fifth and finally, he avers improper




      2   Kentucky Revised Statutes (KRS) 509.050.
      3  Kentucky Rules of Evidence (KRE) 404(b) provides evidence of other crimes,
wrongs, or acts is not admissible to prove the character of a person in order to show
action in conformity therewith but may be admissible if offered for some other
purpose, such as proof of motive, opportunity, intent, preparation, plan, knowledge,
identity, or absence of mistake or accident.

                                           8
comments and questioning by the Commonwealth were substantially

prejudicial and denied him due process.

      Roe first argues he should have been granted directed verdicts on the

kidnapping charges because of the kidnapping exemption statute, KRS

509.050. Specifically, he contends any interference with the liberty of N.B. or

S.K. occurred incidental to and contemporaneously with alleged acts of rape

and sodomy. Consequently, he believes the kidnapping charges should have

merged with the other charges.

      KRS 509.050 provides, in pertinent part:

      A person may not be convicted of . . . kidnapping when his
      criminal purpose is the commission of an offense defined outside
      this chapter and his interference with the victim's liberty occurs
      immediately with and incidental to the commission of that offense,
      unless the interference exceeds that which is ordinarily incident to
      commission of the offense which is the objective of his criminal
      purpose.

      The purpose of the statutory exemption “is to prevent misuse of the

kidnapping statute to secure greater punitive sanctions for rape, robbery, and

other offenses which have as an essential or incidental element a restriction of

another’s liberty.” Gilbert v. Commonwealth, 637 S.W.2d 632, 635 (Ky. 1982).

We approach the application of the exemption statute on a case-by-case basis.

Id.

      Generally we have determined that if the victim of a crime is going
      to be restrained of his liberty in order to facilitate its commission,
      the restraint will have to be close in distance and brief in time for
      the exemption to apply. Otherwise the offender will be guilty of a
      kidnapping charge as well. Id. (citation and internal quotation
      marks omitted).



                                         9
      We apply a three-pronged test to determine whether the kidnapping

exemption statute is applicable.

      First, the underlying criminal purpose must be the commission of
      a crime defined outside of KRS 509. Second, the interference with
      the victim's liberty must have occurred immediately with or
      incidental to the commission of the underlying intended crime.
      Third, the interference with the victim's liberty must not exceed
      that which is ordinarily incident to the commission of the
      underlying crime. All three prongs must be satisfied in order for
      the exemption to apply.

Wood v. Commonwealth, 178 S.W.3d 500, 515 (Ky. 2005) (citation

omitted). The kidnapping exemption statute is to be strictly construed with the

burden upon a defendant to show that it should apply. Murphy v.

Commonwealth, 50 S.W.3d 173, 180 (Ky. 2001).

      Assault and related offenses are defined in KRS Chapter 508, while sex

offenses are in KRS Chapter 510. Thus, there is no dispute the first prong is

satisfied.

      Under the second prong, the interference with the liberty of N.B. and S.K.

must have been concomitant with the underlying crime. Roe restrained N.B.

and S.K. immediately with and incidental to the other crimes involved under

the facts of this case so that those other underlying crimes could be committed.

The two women were restrained by force when Roe assaulted them and by

implied force when he threatened them with a knife. Further, “[t]he restraint

was ‘close in distance and brief in time,’ which seems to satisfy the

immediately-with-and-incidental-to requirement.” Stinnett v. Commonwealth,

364 S.W.3d 70, 78 (Ky. 2011) (quoting Timmons v. Commonwealth, 555 S.W.2d



                                       10
234, 241 (Ky. 1977) (emphasis added)). But the statute requires a third

determination.

      Under the third prong, the interference with the victim’s liberty must not

go beyond “that which is ordinarily incident to commission of the offense which

is the objective of his criminal purpose,” KRS 509.050, for the exemption to

apply and preclude the kidnapping charges.

      The third prong of this test presents a more nebulous
      consideration . . . . However, it would appear that the drafters of
      KRS 509.050 envisioned for prong three to be read in conjunction
      with prong two of the test. When read together it seems evident
      that the intent of the latter two prongs is to ensure that the means
      of restraint effectuated in committing the underlying crime are of
      such a nature that they are a part of, or incident to, the act of
      committing the crime itself and, as such, temporally coincide with
      the commission of the crime. If the deprivation of liberty segues
      into a more pronounced, prolonged, or excessive detainment, then
      such restraint should no longer be within the confines of the
      exemption statute and the accused should be held separately
      accountable for those actions. See Murphy v. Commonwealth, 50
      S.W.3d 173 (Ky. 2001) (restraint of 10 hours exceeded that
      necessary for defendants to commit burglary); see, e.g., Griffin v.
      Commonwealth, 576 S.W.2d 514 (Ky. 1978) (restraint of victim one
      and a half hours after victim dragged from vehicle exceeded what
      was ordinarily incident to commit sodomy).

Hatfield v. Commonwealth, 250 S.W.3d 590, 600 (Ky. 2008).

      In Stinnett, evidence showed the defendant had multiple intents. This

Court noted, “[i]n analyzing application of the exemption, a defendant’s actions

will define whether the exemption applies, not his intentions.” 364 S.W.3d at

79. We held a trial court, on a case by case basis, “must actually apply the

exemption statute to determine whether the restraint that was a part of the

other crime . . . was such that it exceeded the restraint necessary to commit



                                       11
the other crime.” Id. at 77. We ultimately held Stinnett “could have killed [the

victim] without taking an extended time to terrorize her. . . . Appellant engaged

in substantial detours from his other crime—the ultimately deadly assault—to

humiliate and degrade his victim.” Id. at 78. Thus, there was sufficient

evidence to support charges for both kidnapping and murder.

      We turn now to N.B.’s encounter with Roe. He transported her to the

crime scene against her will, both by physical force and by implying he had a

knife. The restraint of the victim for hours, or “hours and hours” as N.B.

testified, interfered with her liberty and exceeded the scope of what was

ordinarily incident to commit the underlying crime, making the kidnapping

exemption statute inapplicable. Even though the exact timeline is uncertain,

the restraint of N.B. was somewhere between the ten hours the victim was

restrained in Murphy, 50 S.W.3d 173, and the one and a half hours the victim

was restrained in Griffin, 576 S.W.2d 514.

      Roe had multiple intents regarding his plans with N.B. N.B. was forcibly

restrained before being transported to Powers Transmission. Roe drank and

used drugs with N.B. while she was not free to leave. The jury also viewed

photographic evidence of a battered N.B. who had a fractured nose, a black

eye, and bruises and swelling on both sides of her head. The partying and

assault were detours from the underlying crimes of rape and sodomy. Thus,

Roe was not entitled to application of the kidnapping exemption statute.

      Turning next to S.K.’s encounter with Roe, she voluntarily got on the

back of his moped to go with him to get high. When Roe lit the crack pipe

                                       12
inside the vehicle at Powers Transmission, S.K. testified she immediately

realized it was not crack and attempted to leave the crime scene. At that point

Roe grabbed her hair, pulled her back into the vehicle against her will, beat

her, and brandished his knife, thereby restraining her by express or implied

force for the rest of the encounter.

      When the prosecutor asked what went through S.K.’s head, S.K.

answered:

      He had beat my head the whole time I was in that car, the whole
      time I was in that car, pretty much. I didn’t know if he was trying
      to kill me, or he’s just going to beat me up, or what. I mean there
      never was no intent. The intent was just to go party, you know?

S.K. later testified she escaped when Roe started to relax a little bit and she

saw her chance to escape, running naked to a convenience store.

      As the perpetrator did in Stinnett, Roe even spoke about forcing S.K. to

make some real money, presumably through prostitution. With Roe’s remarks

about no longer putting up with “you crack whores and prostitutes” in

conjunction with his extended beating of her, the drug use, and conversations

with S.K., her detention was clearly longer than necessary to accomplish rape

and sodomy. Roe took substantial detours from the crimes of rape and sodomy

to assault, humiliate, and degrade S.K. Notably, one of the elements that can

constitute kidnapping is when the perpetrator’s intent is “[t]o inflict bodily

injury or to terrorize the victim.” KRS 509.040(1)(c). Based on the foregoing,

evidence existed to support kidnapping in addition to the other crimes. Again,

Roe was not entitled to the benefit of the kidnapping exemption statute.



                                        13
      Second, Roe argues the trial court erred in failing to enter a directed

verdict on the rape and sodomy charges. He contends no underlying facts

support he sexually touched or engaged in sexual intercourse or deviate sexual

intercourse by forcible compulsion with anyone, and inferences suggested by

the Commonwealth are unsupported by the record. He further argues S.K.’s

refusal of a SANE examination and attempt to run when arrested on a warrant

days before her testimony undermines her credibility.

      On motion for directed verdict, the trial court must draw all fair
      and reasonable inferences from the evidence in favor of the
      Commonwealth. If the evidence is sufficient to induce a reasonable
      juror to believe beyond a reasonable doubt that the defendant is
      guilty, a directed verdict should not be given. For the purpose of
      ruling on the motion, the trial court must assume that the
      evidence for the Commonwealth is true, but reserving to the jury
      questions as to the credibility and weight to be given to such
      testimony.

      On appellate review, the test of a directed verdict is, if under the
      evidence as a whole, it would be clearly unreasonable for a jury to
      find guilt, only then the defendant is entitled to a directed verdict
      of acquittal.

Commonwealth v. Benham, 816 S.W.2d 186, 187 (Ky. 1991). “It should be

remembered that the trial court is certainly authorized to direct a verdict for

the defendant if the prosecution produces no more than a mere scintilla of

evidence. Obviously, there must be evidence of substance.” Commonwealth v.

Sawhill, 660 S.W.2d 3, 5 (Ky. 1983).

      Roe’s attack on the weight and credibility of the witnesses does not form

a basis for granting a directed verdict. Both N.B. and S.K. testified Roe forced

each of them to perform oral sex and penetrated their vaginas and anuses with

his fingers, penis, or both. Their testimony satisfied all the elements of first-
                                        14
degree rape and first-degree sodomy. Roe admitted to having sexual

encounters with both women. In N.B.’s case, the SANE examination collected

evidence which indicated a presumptively positive test result for N.B.’s saliva

on Roe’s penis. Both women provided forceful testimony with similarities in

their stories although they had not met.

       “[T]he Commonwealth need only produce more than a ‘mere scintilla’ of

evidence to defeat a defendant's motion for a directed verdict.” Commonwealth

v. James, 586 S.W.3d 717, 721 (Ky. 2019) (quoting Sawhill, 660 S.W.2d at 5).

Here, there was evidence of substance, and, under the evidence as a whole, it

was not clearly unreasonable for a jury to find guilt. Benham, 186 S.W.2d at

187.

       Third, Roe argues the trial court erred in allowing the Commonwealth to

present KRE 404(b) evidence regarding a prior act between Roe and another

female, A.N., on May 27, 2018. When the Commonwealth filed a motion to

introduce evidence of Roe’s alleged attempted “sexual assault” on A.N., it

alleged Roe saw A.N. in the parking lot of Powers Transmissions, grabbed her,

forcibly pulled her to the same gray car in which N.B. was attacked one week

later, and assaulted her before she was able to escape and run to the Speedway

convenience store. Although Roe was never charged with any crimes

perpetrated upon A.N., the Commonwealth argued this prior act was

admissible and relevant. Particularly, the Commonwealth asserted the

evidence from the prior incident with A.N. was indicative of Roe’s criminal

pattern or “signature crime” and established his intent and identity.

                                       15
      Roe objected but failed to state his objection with any particularity and

filed no written response. Instead, Roe’s counsel merely affirmed the defense

was familiar with how KRE 404(b) works and asked that their objection be

noted on the record absent further explanation. The trial judge acknowledged

Roe’s objection and, “to the extent” an objection was being made, overruled it.

      Roe now complains the Commonwealth’s motion to allow KRE 404(b)

evidence regarding his purported prior “sexual assault” of A.N. failed to

mention use of a brick though Officer Holland thereafter testified at trial that

his investigation of the earlier occurrence revealed A.N.’s assertion of Roe

having assaulted her using a brick. Though not raised at trial, Roe complains

the Commonwealth’s motion referenced a “sexual assault” when no such

evidence was proffered at trial. He further complains A.N.’s alleged assault

involved an additional element—use of a brick—which was not alleged in

relation to his assault charges relating to N.B. and S.K.

      Under KRE 103(a)(1), to challenge a ruling admitting evidence as

erroneous, a timely made objection or motion to strike must appear in the

record, “stating the specific ground of objection, if the specific ground was not

apparent from the context.” “[A]ppellants will not be permitted to feed one can

of worms to the trial judge and another to the appellate court.” Kennedy v.

Commonwealth, 544 S.W.2d 219, 222 (Ky. 1976), overruled on other grounds by

Wilburn v. Commonwealth, 312 S.W.3d 321 (Ky. 2010). In other words,

      [a]n objection made in the trial court will not be treated in the
      appellate court as raising any question for review which is not
      within the scope of the objection as made, both as to the matter
      objected to and as to the grounds of the objection, so that the
                                        16
      question may be fairly held to have been brought to the attention
      of the trial court.

Richardson v. Commonwealth, 483 S.W.2d 105, 106 (Ky. 1972) (internal

quotation marks and citations omitted). Although Roe objected to the

introduction of the KRE 404(b) evidence regarding A.N., the record is devoid of

any specific ground for the objection. Roe’s argument on appeal does not

mirror what was asserted to the trial court. Thus, the argument will be treated

in this appeal as unpreserved.

      “Ordinarily, when an issue is unpreserved at the trial court, this Court

will not review it unless a request for palpable error review under RCr4 10.26 is

made and briefed by the appellant.” Webster v. Commonwealth, 438 S.W.3d

321, 325 (Ky. 2014) (citing Shepard v. Commonwealth, 251 S.W.3d 309, 316

(Ky. 2008)). Roe did not request review for palpable error. Therefore, further

analysis of his argument is unwarranted.

      Fourth, Roe argues the trial court committed reversible error when it

allowed the grand jury foreman to testify for the Commonwealth. He contends

the grand jury proceedings should have been kept secret, the jury improperly

heard the grand jury had indicted Roe, and “it is always improper for a

prosecutor to suggest that a defendant is guilty merely because he is being

prosecuted or has been indicted.” United States v. Bess, 593 F.2d 749, 754

(6th Cir. 1979).




      4   Kentucky Rules of Criminal Procedure.

                                          17
      Roe concedes this argument is unpreserved and requests review for

palpable error under RCr 10.26. “[W]hat a palpable error analysis boils down

to is whether the reviewing court believes there is a substantial possibility that

the result in the case would have been different without the error.” Brewer v.

Commonwealth, 206 S.W.3d 343, 349 (Ky. 2006) (citation and internal

quotation marks omitted).

      An error is palpable only if it is shocking or jurisprudentially
      intolerable. In order to demonstrate an error rises to the
      level of a palpable error, the party claiming palpable error
      must show a probability of a different result or [an] error so
      fundamental as to threaten a defendant's entitlement to due
      process of law.

Allen v. Commonwealth, 286 S.W.3d 221, 226 (Ky. 2009) (internal quotation

marks and citations omitted).

      Coolbear’s testimony that the grand jury indicted Roe did not affect the

fairness of the proceedings. Roe’s grand jury testimony was probative of his

credibility because it contained details either omitted or contradicted by other

statements he made to his sister on a recorded jail call, to law enforcement

investigating the case, and in testimony at trial. Further, Roe’s counsel

clarified during cross-examination that the standard to indict was only

probable cause, and the prosecutor did not say or suggest Roe was guilty

simply because he had been indicted or was being prosecuted.

      While RCr 5.24 promotes the policy of keeping grand jury proceedings

and testimony secret in most instances, such secrecy is “subject to the

authority of the court at any time to direct otherwise.” RCr 5.24(1). The

general purpose for
                                        18
      keeping secret the proceedings in the grand jury room is to
      insure a full and free investigation of all offenses, and that
      the witnesses who appear before that body may know that
      what they say will be held in confidence. 12 R. C. L. p.
      1039, states the rule to be that it is the policy of the law to
      require the utmost secrecy as to the grand jury's proceedings
      while the grand jury is in session; but the purposes of this
      policy of the law are largely accomplished, so far as concerns
      the evidence adduced, after the indictment has been found
      and the accused has been taken into custody and the grand
      jury finally discharged. The witness has no privilege to
      have his testimony treated as a confidential
      communication, and his testimony may be disclosed,
      whenever it becomes material to the administration of
      justice.

Turk v. Martin, 232 Ky. 479, 23 S.W.2d 937, 939 (1930) (emphasis added).

Admitting Coolbear’s testimony was not improper. No palpable error occurred.

      Fifth and finally, Roe argues various comments and questioning by the

Commonwealth relating to Roe’s prior silence and his opportunity to have

heard other witnesses testify prior to offering his own testimony were

substantially prejudicial and amounted to a denial of due process. Roe admits

this issue is unpreserved, and requests palpable error review.

      At the start of Roe’s cross-examination, the prosecutor challenged Roe

about being “the first witness who’s had the privilege of hearing all the other

witnesses testify” and being “the first person that got to sit there and listen to

all the other witnesses testify and then . . . get to testify after all of that.” Roe

asserts this was improper because he has a right not to testify and, if he

chooses to testify, does not control the order of presentation of proof. Roe

alleges “[t]he Commonwealth made it sound like it was a strategic decision to




                                          19
wait until after everyone else testifies and then change his testimony

accordingly.”

      However, other than asserting the fundamental unfairness of these

statements, Roe offers nothing of substance nor any case law in support of his

contentions. We will not search the record to construct Roe’s argument for

him, nor will this Court undergo a fishing expedition to find support for

underdeveloped arguments. “Even when briefs have been filed, a reviewing

court will generally confine itself to errors pointed out in the briefs and will not

search the record for errors.” Milby v. Mears, 580 S.W.2d 724, 727 (Ky. App.

1979). Bald assertions of error, totally lacking in support in the law or record,

are insufficient to justify relief. We discern no palpable error.

      Roe further argues his silence was improperly used against him when he

was cross-examined on three separate matters, namely to confirm: he had not

told police or his sister he had ten prior sexual encounters with N.B.; he had

not mentioned he was partying and drinking with N.B.; and he “didn’t stick

around” to speak to police about the incident involving S.K. but he instead left

town. Roe argues “[t]he Commonwealth is prohibited from introducing

evidence or commenting in any manner on a defendant’s silence once that

defendant has been informed of his rights and taken into custody.” Hunt v.

Commonwealth, 304 S.W.3d 15, 35 (Ky. 2009) (citing Doyle v. Ohio, 426 U.S.

610 (1976), and Romans v. Commonwealth, 547 S.W.2d 128, 130 (Ky. 1977)).

      However, we have indicated

      not every isolated instance referring to post-arrest silence will be
      reversible error. It is only reversible error where post-arrest silence
                                         20
      is deliberately used to impeach an explanation subsequently
      offered at trial or where there is a similar reason to believe the
      defendant has been prejudiced by reference to the exercise of his
      constitutional right.

Id. at 36. Further, the United States Supreme Court has recognized the Fifth

Amendment is not violated when a defendant testifies in his own defense and is

impeached with his prior silence, concluding a defendant was subject to cross-

examination and impeachment of his credibility just like any other witness.

Jenkins v. Anderson, 447 U.S. 231, 235-36 (1980).

      Moreover, Roe never invoked his right to remain silent. Instead, he

offered numerous conflicting statements. The Commonwealth’s questions were

properly tailored to challenge Roe’s credibility and were not aimed to prejudice

him for exercising a Constitutional right. We discern no error.

      Lastly, although Roe failed to object at trial, he now argues it was

improper for the prosecutor to ask him whether other witnesses were lying.

The prosecutor asked Roe if he recalled stating “there was no knife involved?

Everybody’s lying? Do you remember that?”

      In Moss v. Commonwealth, 949 S.W.2d 579 (Ky. 1997), the prosecutor

badgered the defendant into answering a question regarding whether a police

officer was “lying.” This Court held “[a] witness should not be required to

characterize the testimony of another witness, particularly a well-respected

police officer, as lying.” Id. at 583. Nevertheless, the claim of error was not

preserved, and this Court declined to find palpable error.

      Here, after Roe finally admitted at trial there was a knife, the prosecutor

merely asked if he remembered giving contrary prior statements and claiming
                                        21
everyone else was lying when they had asserted he had brandished a knife.

Roe was not badgered into characterizing another witness as being untruthful,

but instead was questioned regarding his own conflicting testimony. This is

substantially different from the situation presented in Moss. However, like in

Moss, Roe’s “failure to object and our failure to regard this as palpable error

precludes relief.” Id.

      For the foregoing reasons, the judgment of the Fayette Circuit Court is

affirmed.

      All sitting. All concur.



COUNSEL FOR APPELLANT:

Roy A. Durham II
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel Cameron
Attorney General of Kentucky

Robert Baldridge
Assistant Attorney General




                                        22